Case 1:21-mj-02699-AOR Document 7 Entered on FLSD Docket 04/12/2021 Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.    21-2699-OTAZO-REYES

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.

 NIVIANE PETIT PHELPS,

      Defendant.
 ____________________________________/

                      DEFENDANT=S INVOCATION OF
                    RIGHTS TO SILENCE AND COUNSEL

       The defendant named above does hereby invoke his or her rights to

 remain silent and to counsel with respect to any and all questioning or

 interrogation, regardless of the subject matter, including, but not

 limited to:   matters that may bear on or relate to arrest, searches and

 seizures, bail, pretrial release or detention, evidence at trial, guilt or

 innocence, forfeitures; or that may be relevant to sentencing, enhanced

 punishments, factors applicable under the U.S. Sentencing Guidelines,

 restitution, immigration status or consequences resulting from arrest or

 conviction; appeals or other post-trial proceedings.

       The Defendant requests that the United States Attorney ensure

 that this invocation of rights is honored, by forwarding a copy of it to all

 law enforcement agents, government officials, or employees associated
Case 1:21-mj-02699-AOR Document 7 Entered on FLSD Docket 04/12/2021 Page 2 of 2

 with the investigation of any matters relating to the defendant. Any

 contact with the Defendant must be made through the defendant=s

 lawyer, undersigned counsel.

                         Respectfully Submitted,

                         MICHAEL CARUSO
                         FEDERAL PUBLIC DEFENDER

                   BY:      s/R. D=Arsey Houlihan
                         R. D=Arsey Houlihan
                         Supervisory Assistant Federal Public Defender
                         Florida Bar No. 100536
                         150 W. Flagler Street, Suite 1700
                         Miami, Florida 33130-1556
                         (305) 530-7000/(305) 536-4559, Fax
                         d=arsey_houlihan@fd.org, E-Mail

                      CERTIFICATE OF SERVICE

       I HEREBY certify that on April 12, 2021, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also
 certify that the foregoing document is being served this day on all
 counsel of record via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner for those
 counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.


                                    s/R. D=Arsey Houlihan
                                     R. D=Arsey Houlihan




                                       2
